DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant describes the roll to be a “30-inch” matte casting roll (Claim 4) and a “20-inch” chill roll but do not describe the dimension to which the measurement applies.  In other words, is the roller 30 inches in diameter, radius or width. While the size of the roll is unlikely to lead to patentability, for clarity of the application appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Patent 4,129,632).
Regarding Claims 1 and 5: Olson et al. disclose a method for producing a cast stretch film (film which is cast and then stretched (throughout specification), said method comprising: disposing one or more extruders in fluid communication with a stock of virgin resin (col. 6 lines 59-65); heating said virgin resin to a molten state (col. 6 lines 59-62); delivering said molten virgin resin to a die (col. 6 lines 62-63); and extruding said molten virgin resin through said die onto a casting roll (said roll inherently having a set temperature), thereby creating a cast stretch film (col. 6 lines 63-66).
Regarding Claim 2: Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. further describe the method comprising delivering said molten virgin resin to a die via one or more transfer pipes (shown in figure 1 (pipe between 1 and 2)).
Regarding Claim 13: Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. further describe the method comprising moving the film from the casting roll onto a slitting assembly (trim rollers, col. 7 lines 9-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Patent 4,129,632).
Regarding Claims 6 and 7: Olson et al. disclose the method as described above in the rejection of claim 5. Olson et al. further describe the method further comprising moving said resin from the die onto a casting roll having a set temperature between about 75° F and about 100° F. Specifically Olson et al. discloses that the casting roll is operated at a temperature between 20°C (68°F) and 30°C (86°F) (col. 7 lines 4-6). 86°F is about 90°F and absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found the temperature of the cooling roll(s) to be a result effective variable dependent on the material and the degree of crystallinity desired in the resulted cast film.
Regarding Claims 14 and 15 : Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. further describe that the slitting is done on the exterior of the film, however interior slitting is well known in the art in order to divide the larger cast film into smaller films. Further while Olson et al. do describe that the trimmings can be repellitized and reused. However, since Olson describes that the trimmings “can” be reused, it would be obvious to person having ordinary skill in the art at the time of invention that it is also acceptable to not reuse said scrap.  Thus, said person would find it obvious to recycle or not recycle depending on the final product desired.
Regarding Claims 19 and 20: Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. fail to specifically describe omitting or using of the waste material.  They do describe that the trimmings can be repellitized and reused however since Olson describes that the trimmings “can” be reused, it would be obvious to person having ordinary skill in the art at the time of invention that it is also acceptable to not reuse said scrap.  Thus, said person would find it obvious to recycle or not recycle depending on the final product desired. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Patent 4,129,632), in view of Pagel et al. (US PG Pub. 2007/0054086).
Regarding Claims 3 and 4: Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. fails to describe that the casting roll is a matte casting roll and further fails to describe the specific size of said casting roll however Pagel et al. disclose that texture can be imparted to an extruded sheet using a brushed drum (matte roller) that provides a matte finish on one side of the extruded sheet ([0052]).  Given those teaching a person having ordinary skill in the art would have found it obvious to provide a matte texture to the casting roller in order to provide a matte surface on the extruded film.  With respect to the size of the roller, a person having ordinary skill in the art at the time of invention would have found sizing the roller to be a matter of obvious design choice dependent upon the size of the extruded sheet and the size of the end product desired.

Claims 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Patent 4,129,632), further in view of Hungerford (US Patent 3,119,150).
Regarding Claim 8: Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. fail to describe the method comprising moving the film from said casting roll to a secondary chill roll. However, Hungerford discloses that one or more chill rolls may be desired to fully solidify the sheet (col. 4 lines 11-16).
Regarding Claim 9: Olson et al. disclose the method as described above in the rejection of claim 8. Olson et al. fail to describe said secondary chill roll is an approximately 20-inch chill roll. However, with respect to the size of the roller, a person having ordinary skill in the art at the time of invention would have found sizing the roller to be a matter of obvious design choice dependent upon the size of the extruded sheet and the size of the end product desired.
Regarding Claims 10 and 11: Olson et al. disclose the method as described above in the rejection of claim 1. Olson et al. and Hungerford fail to specifically describe the secondary chill roll having a set temperature between about 65° F and about 90° F and more specifically of about 85° F. However, Olson et al. discloses that the casting roll is operated at a temperature between 20°C (68°F) and 30°C (86°F) (col. 7 lines 4-6). 86°F is about 85°F.  Further Hungerford discloses that the temperature of the chill rolls depends upon the desired crystallinity of the cast film (col. 4 lines 16-25).  Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to provide a chill roll with the appropriate temperature for the desired crystallinity of the final cast film.
Regarding Claim 16: Olson et al. and Hungerford disclose the method as described above in the rejection of claim 8. As described above, Olson et al. describe the method comprising moving the film from the casting roll (or chill rolls) onto a slitting assembly (trim rollers, col. 7 lines 9-12).
Regarding Claims 17 and 18: Olson et al. and Hungerford disclose the method as described above in the rejection of claim 16. As described above, Olson et al. describe the method comprising moving the film from the casting roll (or chill rolls) onto a slitting assembly which trims the outside of the film (trim rollers, col. 7 lines 9-12). Olson et al and Hungerford fail to disclose interior slitting, however interior slitting is well known in the art in order to divide the larger cast film into smaller films. Further while Olson et al. describe that the trimmings can be repellitized and reused, since Olson describes that the trimmings “can” be reused, it would be obvious to person having ordinary skill in the art at the time of invention that it is also acceptable to not reuse said scrap.  Thus, said person would find it obvious to recycle or not recycle depending on the final product desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J GRUN/Primary Examiner, Art Unit 1744